DETAILED ACTION
A complete action on claims 1-20 appears below.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 31-36, 44, and 46-50 of U.S. Patent No. 10448992. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets pertain to an electrosurgical system where the majority of the claim limitations pertain to different flow rates for different surgical functions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woloszko US 20080167645 and Hoey US 6409722.
Regarding claims 1, 8, 10, 12, 15, 17, and 20, Woloszko teaches an electrosurgical device comprising a shaft (Fig. 3 shaft 13) having a distal end and an active (Fig. 5 electrode 58) and return electrode disposed near the distal end (Fig. 5 electrode 58); a generator comprising: a high frequency power supply configured to deliver high frequency energy to said active and return electrode (Fig. 1 power supply 28); wherein the electrically conductive fluid provides a current path between the active and return electrode (Fig. 3 fluid 50); and a controller configured to identify a device type of said electrosurgical device when said electrosurgical device is operationally connected to said generator and to automatically determine at least one operational parameter specific to said device type and a selected operating mode (par. [0076]), and wherein said at least one operational parameter comprises a first candidate flowrate for delivering said electrically conductive fluid when the selected operating mode is a first mode that volumetrically removes tissue (par. [0032]), and a second candidate flowrate that is lower than the first candidate flowrate for delivering electrically conductive fluid when an operating mode that coagulates/low voltage/hemostasis tissue is selected (pars. [0071] and [0081] flow during removal and can removing during coagulation).
	Woloszko does not explicitly teach a pump configured to pump electrically conductive fluid to the target site and wherein the pump is a peristaltic pump. However, Woloszko teaches hanging fluid (Fig. 1 50) with a controllable valve for fluid flow (Fig. 1 17).  Additionally, Woloszko teaches that the suction pump is a peristaltic positive displacement pump.
	Hoey, in an analogous device, teaches that the pump can be a flexible tube pump, which is a peristaltic pump, among other kinds of pumps to allow fluid to be input into the target site (col 8 lines 48-67).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify Woloszko to have a peristaltic pump, as taught by Hoey.  Hoey teaches that any pump that does where the fluid does not come in contact with the flow mechanism is suitable since it reduces the risk to the patient (col 8 lines 48-67).
Regarding claims 2, 11, and 18, Woloszko teaches wherein at least one of the operating modes includes pulsing the high frequency energy based on identifying the device type (par. [0044]).
Regarding claim 3, Woloszko teaches is configured to determine at least 3 different candidate flowrates for delivering electrically conductive fluid to the target site based on the device type and selected operating mode (pars. [0071] and [0081]).
Regarding claims 4, 5, and 19, Hoey further teaches wherein said controller is configured to determine a minimum and maximum candidate flowrate for delivering electrically conductive fluid to the target site based on the device type and the operating mode and wherein the minimum and maximum candidate flow rate for each operating mode define a first flowrate range and a second flowrate range that are different from each other (col 20 lines 42-47 and col 10 lines 30-37 there is a memory of minimum and maximum flow rates for the desired operation).
It would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the combination of Woloszko and Hoey in claim 1 to further include the maximum and minimum flow rates, as taught by Hoey so that the device does not receive signals from the generator that it is not capable of preforming.  Additionally, Woloszko is concerned with knowing the operational parameters of the devices that are attached to the controller (par. [0076]).
Regarding claim 6, 13, and 14, Woloszko teaches wherein the first operating mode is configured to volumetrically remove tissue in a non-thermal manner and thereby ablate the tissue (pars. [0029]-[0032] purpose is to breakdown tissue in an non-thermal manner).
Regarding claim 7, Woloszko teaches wherein said at least one operational parameter further comprises one or more of the following: alarm condition, energy stop condition, count duration, and device activation duration (par. [0078] indication of stopped current).
Regarding claim 9 and 16, Woloszko teaches wherein both candidate flowrates are configured to flow over both the active and return electrodes followed by flowing away from the target site through an opening of the nose or mouth near the target tissue (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606. The examiner can normally be reached Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794